Citation Nr: 1308223	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  09-49 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for restrictive and obstructive pulmonary disease prior to June 3, 2010, and in excess of 30 percent thereafter.  

2.  Entitlement to a compensable rating for a right first metatarsophalangeal joint bunion.

3.  Entitlement to a compensable rating for a left first metatarsal joint bunion.

4.  Entitlement to a compensable rating for bilateral pes planus prior to January 14, 2011, and in excess of 30 percent thereafter.  


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from March 1994 to June 2001.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In an August 2008 rating decision, the RO denied compensable ratings for restrictive and obstructive pulmonary disease, a right first metatarsophalangeal joint bunion with pes planus, and a left first metatarsophalangeal joint bunion with pes planus.  In March 2009, the appellant initiated an appeal of the RO's determinations, arguing that increased ratings were warranted.  

In an October 2009 rating decision, the RO increased the rating for the appellant's service-connected restrictive and obstructive pulmonary disease to 10 percent, effective January 22, 2008, the date the RO determined that his claim for an increased rating had been received.  Following the issuance of a Statement of the Case in October 2009, the appellant perfected an appeal via his submission of a VA Form 9 in December 2009.  

Before the appeal was certified to the Board, in an August 2011 determination, the RO increased the rating for the appellant's restrictive and obstructive pulmonary disease to 30 percent, effective June 3, 2010, the date the RO determined that the criteria for an increased rating had been met.  In addition, the RO increased the rating for the appellant's bilateral pes planus to 30 percent, effective January 14, 2011.  The RO continued separate noncompensable ratings for the appellant's right and left first metatarsophalangeal joint bunions.

Although increased ratings have been granted as set forth above, the issues remain in appellate status, as the maximum schedular ratings have not been assigned nor has the appellant withdrawn his appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Moreover, given the RO's actions, complete adjudication of the appellant's claims now requires analyses during discrete time periods, as set forth above on the cover page of this decision.

The Board notes that in a June 2011 rating decision, the RO granted service connection for major depressive disorder and assigned an initial 50 percent disability rating, effective March 26, 2010.  In July 2011, the appellant disagreed with the RO's decision, arguing that a higher rating was warranted.  The RO issued a Statement of the Case addressing the matter in November 2012.  The record currently available to the Board, however, contains no indication that the appellant perfected an appeal of this issue.  Under these circumstances, the Board finds that it does not have jurisdiction of the matter.  

Review of Virtual VA reveals no evidence pertinent to the issue decided herein.

As set forth in more detail below, a remand is necessary with respect to the issues of entitlement to increased ratings for bilateral pes planus and first metatarsophalangeal joint bunions.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 3, 2010, the appellant's service-connected pulmonary disability was manifested by pulmonary function findings of Forced Expiratory Volume in one second (FEV-1) and Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of no less than 71 and DLCO(SB) of no less than 66 percent, with intermittent bronchodilator therapy, but no systemic corticosteroids, cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or required outpatient oxygen therapy.  

2.  From June 3, 2010, the appellant's service-connected pulmonary disability has been manifested by pulmonary function findings of FEV-1 and FEV-1/FVC of no less than 71, with daily inhalational or oral bronchodilator therapy, but no systemic corticosteroids, cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure; and outpatient oxygen therapy is not necessary.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for restrictive and obstructive pulmonary disease prior to June 3, 2010, and in excess of 30 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Codes 6604 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a February 2008 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012).  The letter also included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3).  The appellant has also been afforded multiple VA medical examinations in connection with his claim.  38 C.F.R. § 3.159(c)(4).  The Board finds that the medical evidence received provides an adequate basis upon which to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The appellant has not challenged the adequacy of the examinations nor has he indicated that his service-connected pulmonary disability has increased in severity since he was last examined for VA compensation purposes.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  The appellant has not argued otherwise.  

Background

In pertinent part, the appellant's service treatment records show that in April 1999, he sought treatment for a productive cough and mild shortness of breath.  He was diagnosed as having bronchitis versus atypical pneumonia.  The remaining service treatment records are negative for complaints or findings of a chronic respiratory disability.  

In January 2001, prior to his separation from active service, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including an upper respiratory infection.  

He was afforded a fee basis medical examination in January 2001 at which he reported a history of one episode of bronchitis during service with no other respiratory problems.  A chest X-ray was normal.  Pulmonary function testing showed Forced Expiratory Volume in one second (FEV-1) of 78 percent predicted, with a significant postbronchodilator improvement to 86 percent predicted.  Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) was 85 percent postbronchodilator.  There was no evidence of bronchospasm.  The diagnosis was restrictive and obstructive pulmonary disease.  

At the appellant's May 2001 military separation medical examination, his lungs and chest were examined and determined to be normal.  On a report of medical history, the appellant denied shortness of breath, pain or pressure in his chest, asthma, and a chronic cough.  

In an August 2001 rating decision, the RO granted service connection for restrictive and obstructive pulmonary disease, claimed as upper respiratory infection, and assigned an initial zero percent disability rating, effective June 15, 2001, the day following the appellant's separation from active service.

In January 2008, the appellant submitted a claim for an increased rating for his service-connected respiratory disability.  He claimed that he was had a chronic cough, was suffering from increased shortness of breath, that he tired easily, and that he was unable to engage in sporting events.  

In support of his claim, the appellant submitted VA and private clinical records, dated from July 2001 to December 2007.  In pertinent part, these records show that the appellant was seen for viral upper respiratory infections in September 2002 and November 2003.  When he established primary care with VA in September 2007, he denied shortness of breath and no respiratory abnormalities were identified.  In December 2007, the appellant was treated for an episode of bronchitis without bronchospasm.  He was prescribed antibiotics and cough suppressant.  The remaining records are negative for complaints or findings of a chronic respiratory disability.

The appellant was afforded a VA medical examination in March 2008 at which he claimed that he had COPD which was becoming worse as evidenced by frequent upper respiratory infections.  He also claimed that he woke up with coughing and shortness of breath.  The examiner noted that the appellant's medical treatment regimen included an inhaled bronchodilator, intermittent.  He had not been prescribed steroids or other immunosuppressive drugs.  The appellant claimed that he used an Albuterol inhaler as needed, one to two times daily.  He denied periods of hospitalization or incapacitation.  On examination, the examiner noted that the appellant exhibited a poor effort while taking a deep breath for examination purposes.  A chest X-ray was negative.  Pulmonary function testing showed FEV-1 of 79 percent predicted and FEV-1/FVC of 83 percent predicted.  The interpretation of the study was very mild restrictive ventilatory defect based on reduced FVC and a normal FEV-1/FVC ratio.  The diagnosis was no documentation of COPD or asthma in the record and acute bronchitis, resolving.  The examiner concluded that the appellant's respiratory condition had no significant effect on his occupation or activities of daily living.  She also indicated that there was no evidence of cor pulmonale, pulmonary hypertension, or right ventricle hypertrophy.  

Subsequent VA clinical records show the appellant underwent pulmonary function testing on April 1, 2008.  The results of the study showed FEV1/FVC of 81 percent and FEV1 of 74 percent.  Both measurements were noted to be prebronchodilator.  The interpretation was that the study was within normal limits.  

In April 2009, the appellant was seen in the VA pulmonary clinic for evaluation of his complaints of a chronic cough and occasional shortness of breath with exertion.  The examiner noted that pulmonary function tests conducted in April 2008 had shown no evidence of obstruction.  She also noted that her examination of the appellant had raised a suspicion for underlying allergic rhinitis and a cough related to postnasal drip.  She indicated that she doubted that the appellant had COPD given the prior negative studies although asthma remained a possibility.  She indicated that she would try prescribing the appellant an Albuterol rescue inhaler as needed as there was no indication for Ipratropium.

VA pulmonary function testing was again conducted on May 15, 2009.  The results of that study included FEV1/FVC of 83 percent predicted and FEV1 of 73 percent predicted.  The pulmonologist, however, indicated that the study was not reliable.  

On follow-up in the VA pulmonology clinic in August 2009, the appellant indicated that his allergic symptoms had improved with treatment but that he still had difficulty "breathing" with shortness of breath and dyspnea on exertion.  The examiner indicated that pulmonary function testing conducted in May 2009 had been notable for moderate restriction on lung volumes, although spirometry had been normal.  The impression was likely reactive airway disease and moderate restrictive lung disease, etiology not known.  A CT scan was scheduled.  

The appellant was again seen in the VA pulmonary clinic in December 2009.  He reported that since his last visit to the clinic in August, his cough had significantly improved.  He denied present shortness of breath, dyspnea on exertion, and hemoptysis.  He indicated that he used his Albuterol rescue inhaler about two times per week.  In reviewing the records, the examiner noted that May 2009 pulmonary function testing had shown moderate restriction although the results of the study were unreliable.  It was also noted that the appellant had undergone a CT scan of the chest in September 2009 and the results had been entirely normal with no radiographic evidence of interstitial lung disease or other CT explanation for the restriction.  The examiner noted that in light of the appellant's lack of respiratory symptoms, associated with his improved allergic rhinitis as well as an unremarkable chest CT, she believed the measurements made during the May 2009 pulmonary function test were unreliable.  A repeat test, however, was ordered.

On January 5, 2010, the appellant underwent pulmonary function testing which showed FEV1/FVC of 81 percent, FEV1 of 76 percent, and DLCO of 76 percent.  All measurements were noted to be prebronchodilator.  The interpretation was that the spirometry was within normal limits and that the reduced ERV was consistent with obesity or poor effort.  

On June 3, 2010, the appellant was again seen in the VA pulmonary clinic.  He claimed that since his last pulmonary clinic visit in December 2009, his breathing had remained stable although he continued to experience occasional breathing difficulty on days with hot temperatures or when he was exposed to a lot of pollen.  Other triggers that he recognized included strong smells or smoke.  On examination, the appellant denied any shortness of breath or dyspnea on exertion.  It was noted that he had had no recent emergency room visits or hospitalizations.  At present, he only used an Albuterol inhaler as needed, approx five times weekly.  He indicated that the Albuterol did provide some relief.  On physical examination, the appellant's breathing was unlabored and his chest was clear with no wheezes or crackles.  The assessment was that overall, the appellant's respiratory symptoms and clinical history were most consistent with reactive airway disease (asthma).  Thus, the appellant was prescribed an inhaled steroid (Mometasone) to try as needed.  The examiner again noted that although the appellant had previously demonstrated mild to moderate restriction on pulmonary function tests in May 2009, a September 2009 CT scan had shown no radiographic explanation for this patient's restrictive findings.  Thus, the examiner concluded that the prior pulmonary function testing lung volumes were falsely low due to poor effort or technique.  She doubted that the restrictive physiology was indeed real.  

In October 2010, the appellant underwent VA medical examination at which his complaints included shortness of breath with minimal activity.  He claimed that he used an inhaler daily, but did not use oral steroids or immunosuppressive drugs.  He claimed that he could perform chores around the house as long as he took frequent breaks.  He could not play sports like flag football.  He denied periods of hospitalization, anorexia, respiratory failure, cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  The examiner further indicated that examination showed no indication of congestive heart failure or pulmonary hypertension, nor were there signs of significant weight loss or malnutrition.  An echocardiogram showed that the right ventricle was normal in size and function.  Pulmonary function testing showed that spirometry was within normal limits, with FEV1/FVC1 of 82 percent predicted.  The diagnosis was questionable restrictive lung disease.  The examiner noted that the appellant claimed to experience shortness of breath and fatigue which resulted in increased absenteeism at work and an inability to perform chores effectively.  He claimed to have lost one week of work in the past year.  

Subsequent VA clinical records show that in December 2010, the appellant was seen in the pulmonary clinic for follow-up of his complaints of a chronic cough and allergies.  It was again noted that although a May 2009 pulmonary function test had shown restrictive lung physiology of unclear etiology, the appellant's reports of respiratory symptoms precipitated by environmental triggers made reactive airway disease a strong candidate as the possible underlying cause of his intermittent shortness of breath and cough.  As a result, the examiner noted that she had started the appellant on an inhaled steroid (Mometasone) in June 2010 in addition to his previously prescribed Albuterol.  She noted that the appellant had indicated that he had used his Mometasone on most but not all nights and used his Albuterol approximately once daily.  The examiner also noted that the appellant reported that his breathing had improved.  Indeed, he denied having any shortness of breath, dyspnea on exertion, or cough.  He also denied any recent fevers/chills, or audible wheezing, nor had he had any recent emergency room visits or hospitalizations.  The assessment was that the appellant had a history of previously untreated reactive airway disease which had now exhibited improvement after initiation of treatment.  The examiner indicated that it was indeed very likely that the appellant's chronic symptoms (intermittent SOB and cough) were a result of asthma.  

Applicable Law

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of a Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service- connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Asthma is rated under 38 C.F.R. § 4.97, Diagnostic Code 6602.  Under those criteria, a 10 percent disability rating is warranted for Forced Expiratory Volume at one second (FEV-1) of 71- to 80-percent predicted; or, FEV-1/Forced Vital Capacity (FVC) of 71 to 80 percent; or, intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating is warranted for FEV-1 of 56- to 70-percent predicted; or, FEV-1/FVC of 56 to 70 percent; or, daily inhalational or oral bronchodilator therapy; or, inhalational anti-inflammatory medication.  A 60 percent rating is warranted for FEV-1 of 40 to 55-percent predicted; or, FEV-1/FVC of 40 to 55 percent; or, at least monthly visits to a physician for required care of exacerbations; or, intermittent (at least three per year) course of systemic (oral or parenteral) corticosteroids.  A 100 percent disability rating is warranted for an FEV-1 less than 40 percent predicted; or, FEV-1/FVC less than 40 percent; or, more than one attack per week with episodes of respiratory failure; or, requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602.

Chronic obstructive pulmonary disease (COPD) is rated under 38 C.F.R. § 4.97, Diagnostic Code 6604.  Under this provision, a 10 percent disability rating is assigned if the following findings are demonstrated:  FEV-1 of 71 to 80 percent predicted; or FEV-1/FVC of 71 to 80 percent; or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicted.  A 30 percent disability rating is assigned if the following findings are demonstrated:  FEV-1 of 56 to 70 percent predicted; or FEV-1/FVC of 56 to 70 percent; or DLCO (SB) of 56 to 65 percent predicted.  A 60 percent rating for is warranted if the following findings are demonstrated: FEV-1 of 40 to 55 percent predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) of 40 to 55 percent predicted; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is assigned when the following findings are demonstrated:  FEV-1 less than 40 percent of predicted value; or the ratio of FEV-1/FVC less than 40 percent; or DLCO (SB) less than 40 percent predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or cor pulmonale (right heart failure); or right ventricular hypertrophy; or pulmonary hypertension (shown by Echo or cardiac catheterization); or episode(s) of acute respiratory failure; or requires outpatient oxygen therapy.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the appellant's service-connected restrictive and obstructive pulmonary disease prior to June 3, 2010, and in excess of 30 percent thereafter.  

As set forth in detail above, the appellant's respiratory disability has been characterized variously over the course of this claim, including as restrictive, obstructive and reactive.  Most recently, his respiratory symptoms have been attributed to asthma.  Given the record on appeal, the Board has considered all potentially applicable rating criteria, including both Diagnostic Codes 6602 and 6604.  For the reasons explained below, however, the Board finds that an increased rating is not warranted, regardless of the Diagnostic Code applied.  

For the period prior to June 3, 2010, the Board notes that repeated pulmonary function testing showed that the appellant's respiratory impairment was not severe enough to meet the schedular criteria for a rating in excess of 10 percent.  At no time during this period was he shown to exhibit FEV-1 or FEV-1/FVC of less than 71 or DLCO(SB) of less than 66 percent.  Again, without exception, the pulmonary function findings recorded during this period do not meet the criteria for a schedular rating in excess of 10 percent.  

In addition to the pulmonary function test results discussed above, the Board also notes that the most probative evidence shows that the appellant does not meet any other criteria for a rating in excess of 10 percent for his service-connected restrictive and obstructive pulmonary disease prior to June 3, 2010.  For example, although his VA pulmonary care provider prescribed an Albuterol rescue inhaler as needed in April 2009, he was not shown to require daily inhalational or oral bronchodilator therapy prior to June 3, 2010.  Indeed, during his December 2009 pulmonary clinic visit, the appellant reported that with the use of allergy medications, he used his Albuterol rescue inhaler only about 2 times per week.  The Board finds that the objective clinical evidence, to which the Board assigns more probative weight than the assertions of the appellant, does not show the need for daily inhalational or oral bronchodilator therapy prior to June 3, 2010.  The Board also notes that repeated examinations have consistently shown that the appellant meets none of the other criteria for a rating in excess of 10 percent for his service-connected respiratory disability.  For example, he exhibits no cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  The record also shows that he does not experience episodes of acute respiratory failure, nor does he require outpatient oxygen therapy.

For the period from June 3, 2010, the RO has assigned a 30 percent disability rating for the appellant's service-connected restrictive and obstructive pulmonary disease.  This rating appears to be based on the fact that the appellant's VA pulmonary care provider prescribed an inhaled steroid which the appellant subsequently reported that he used nearly every day.  After reviewing the record, however, the Board concludes that the criteria for a rating in excess of 30 percent have not been met from June 3, 2010.  Again, pulmonary function testing shows that the appellant's respiratory impairment is not severe enough to meet the schedular criteria for a rating in excess of 10 percent, much less 30 percent.  At no time since June 3, 2010, has the appellant been shown to exhibit FEV-1 or FEV-1/FVC of less than 71 or DLCO(SB) of less than 66 percent.  Additionally, the record does not show, nor has the appellant contended, that he meets any other criteria for a rating in excess of 30 percent for his service-connected restrictive and obstructive pulmonary disease.  He does not require monthly visits to a physician for required care of exacerbations, he does not require the use of systemic corticosteroids, and he exhibits no cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  The record also shows that he does not experience episodes of acute respiratory failure, nor does he require outpatient oxygen therapy.

After reviewing the record, the Board therefore concludes that that the most probative evidence shows that the appellant's service-connected respiratory disability symptomatology is insufficient to meet the criteria for a rating in excess of 30 percent from June 3, 2010.  

In reaching this decision, the Board has also determined that the clinical presentation of the appellant's pulmonary disease is neither unusual nor exceptional as to render the regular schedular criteria inadequate.  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board has considered the appellant's contentions to the effect that he has shortness of breath with minimal activity, that he must take frequent breaks, and that he cannot play flag football due to his service-connected pulmonary disability.  Questions of credibility notwithstanding, the Board notes that the appellant's service-connected pulmonary impairment is specifically contemplated and reasonably described by a general rating formula which is based largely on objective pulmonary function testing.  See 38 C.F.R. § 4.97.  The Board can discern no additional impairment of respiratory function not already contemplated by the rating criteria.  The Board also finds that there is no other probative evidence indicating that the appellant's service-connected pulmonary disease markedly interferes with his employment, beyond that contemplated by the Rating Schedule.  He reports missing one week from work every year due to his symptoms and he consistently denies periods of hospitalization.  Consequently, the Board finds that no further action on this matter is warranted.

Finally, the Board has also considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, however, the record on appeal shows that the appellant is employed full time as a nurse.  He is not unemployable as a result of his service-connected pulmonary disability and he has never contended otherwise.  Absent probative evidence of unemployability, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted.

Based on the foregoing, the Board concludes that the most probative evidence of record is consistent with the assignment of no more than a 10 percent rating for restrictive and obstructive pulmonary disease prior to June 3, 2010, and no more than 30 percent thereafter.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to a rating in excess of 10 percent for restrictive and obstructive pulmonary disease prior to June 3, 2010, and in excess of 30 percent thereafter is denied.  


REMAND

The appellant also seeks increased ratings for his service-connected bilateral pes planus and metatarsophalangeal joint bunions.  He notes that he was diagnosed as having severe pes planus in service and claims that his symptoms have persisted since that time.  He also claims that his left and right metatarsophalangeal joint bunions are manifested by tenderness as well as painful motion.  

As set forth above, in the rating decision on appeal, the RO denied compensable ratings for the appellant's service-connected right and left foot disabilities, then characterized as first metatarsophalangeal joint bunions with pes planus.  Effective January 14, 2011, the RO assigned a single 30 percent rating for bilateral pes planus under Diagnostic Code 5276, and continued the separate noncompensable ratings for right and left first metatarsophalangeal joint bunions under Diagnostic Code 5280.  

After reviewing the record on appeal, the Board finds that the nature and severity of the appellant's service-connected foot disabilities remains unclear.  The appellant's service treatment records do, indeed, show that at his January 1994 military enlistment medical examination, the appellant was noted to have severe symptomatic pes planus.  In service treatment records contain multiple notations of pes planus with episodic foot pain on prolonged walking and standing.  

In pertinent part, the post-service record on appeal shows that the appellant established primary care with VA in September 2007.  The appellant's Virtual VA file contains what appears to be complete VA clinical records for the period from September 2009 to November 2012.  It appears that the records corresponding to the period form September 2007 to September 2009, however, may be incomplete with respect to the appellant's service-connected foot disabilities.  Any additional records are highly relevant to ascertaining the severity of the appellant's disability prior to January 14, 2011, and efforts to obtain them must be made.  In addition, the Board finds that given the record currently available, a VA medical examination is necessary to clarify the nature and severity of the appellant's service-connected foot pathology to ensure that all associated symptomatology is appropriately identified and considered.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make as requests as are necessary to obtain complete clinical records relevant to the appeal from the Durham VA Medical Center for the period from September 2007 to September 2009, and from November 2012 to the present.  The RO/AMC may only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the RO/AMC is unable to obtain these records, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e).

2.  The appellant should then be afforded a VA medical examination for the purpose of determining the nature and severity of his current bilateral pes planus and metatarsophalangeal joint bunions.  The record on appeal must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the record, the examiner should specifically delineate all symptomatology associated with the appellant's service-connected bilateral pes planus and first metatarsophalangeal joint bunions.  He or she should indicate whether the appellant's service bilateral pes planus disability, by history and by current findings, is more appropriately characterized as mild, moderate, severe, or pronounced.  The examiner should also be asked to state whether the appellant's right and left metatarsophalangeal joint bunions are productive of additional symptomatology not associated with his pes planus disability and is so, the nature and severity of that symptomatology.  

3.  Following completion of the actions delineated above, and after conducting any additional evidentiary development necessary, the RO/AMC should readjudicate the issues on appeal, considering all the evidence of record.  If the benefit sought by the appellant remains denied, he and any representative must be provided a Supplemental Statement of the Case (SSOC) and an opportunity to respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


